Application by petitioner to suspend the respondent from the practice of law in the State of New York, pending the determination of the disciplinary proceedings authorized to be brought against the respondent by order of this court dated October 21, 1986, based on his persistent and continuing failure to cooperate with the Committee’s investigation, including a failure to appear and to produce records pursuant to judicial subpoenas and upon proof of uncontroverted proof of serious professional misconduct.
Application granted; respondent Paul A. Signorelli is suspended from the practice of law in the State of New York, pending further order of this court. Mollen, P. J., Mangano, Thompson, Brown and Spatt, JJ., concur.